                         Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 1 of 15
    AO 106(Rev. 04/10) Application for a Search Warrant(USAO CDCA Rev. 01/2013)



                                         United States District Court                                                     FILED
                                                                         for the
                                                                                                                          JAN 2 2 2020
                                                            Western District of Oklahoma
                                                                                                                  CAKtVii^i-i i         K SriiN
                                                                                                                 CLERK.                       RT
                 In the Matter of the Search of
                                                                                                                BY;
             (Briejly describe the property to be searched
              or identijy the person by name and address)                            Case No. M-20          SM
  one black Apple iPhone XS, Model Number: MT962VC/A,
      Serial Number: G0NYW454KPFR, Phone Number:
     405-836-3120, currently located in a secure evidence
    storage at the DBA office in Oklahoma City, Oklahoma
                                                APPLICATION FOR A SEARCH WARRANT

              I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
    penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
    property to be searched and give its location):
            See Attachment A.


    located in the             Western                District of           Oklahoma              ,there is now concealed (identify the
    person or describe the property to be seized)'.

            See Attachment B.


              The basis for the search under Fed. R. Crim. P. 41(c)is (check one or more):
                    sT evidence of a crime;
                    sf contraband, fruits of crime, or other items illegally possessed;
                    sT property designed for use, intended for use, or used in committing a crime;
                     □ a person to be arrested or a person who is unlawfully restrained.
              The search is related to a violation of:

                 Code Section                                                        Offense Description
            21 u.s.c. § 841(a)(1)               Possession of Methamphetamlne with Intent to Distribute
            21 u.s.c. § 846
                                                Drug Conspiracy
              The application is based on these facts:
            See attached Affidavit of Task Force Officer John Parker Ellis, Drug Enforcement Administration (DBA), which is
            Incorporated and made a part hereof by reference.
               isf Continued on the attached sheet.
               □ Delayed notice of                    days (give exact ending date if more than 30 days:                   ) is requested
                   under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                 Applicant's signature

                                                                                     John Parker Ellis, Task Force Officer (DEA)
                                                                                                 Printed name and title


    Sworn to before me and signed in my presence.


    Date:          - 2.Z.--ZI1
                                                                                                   Judge's signature

    City and state: Oklahoma City, Oklahoma                                         SUZANNE MITCHELL. U.S. Magistrate Judge
                                                                                                 Printed name and title

AUSA: Matthew P. Anderson
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 2 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 3 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 4 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 5 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 6 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 7 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 8 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 9 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 10 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 11 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 12 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 13 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 14 of 15
Case 5:20-mj-00038-SM Document 1 Filed 01/22/20 Page 15 of 15
